Citation Nr: 0616211	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-08 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than April 4, 2002 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1966 to July 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted the veteran a 100 percent rating for PTSD effective 
April 4, 2002.  

By way of history the Board notes that a January 1985 rating 
decision the veteran's service connection claim for PTSD, a 
January 1995 rating decision reopened the claim and granted 
service connection for PTSD and assigned a 30 percent rating 
effective May 4, 1993.  A September 1998 rating decision 
increased the veteran's PTSD rating to 50 percent effective 
April 30, 1993.  A July 1999 Board decision denied the 
veteran a rating higher than 50 percent for his service-
connected PTSD.  A June 2000 Order from the United States 
Court of Appeals for Veterans Claims vacated and remanded the 
Board's decision.  In February 2001 the Board remanded the 
veteran's increased rating claim for PTSD for further 
development.  


FINDINGS OF FACT

1.  The RO assigned an effective date of April 4, 2002, for a 
100 percent rating for PTSD.

2.  The veteran's claim for an increased rating for PTSD is 
tied to his original service connection claim for PTSD 
received on April 30, 1993.  

3.  It is factually ascertainable that the veteran's service-
connected PTSD was 100 percent disabling by December 1, 2000.  




CONCLUSION OF LAW

The criteria for an effective date of December 1, 2000 for 
the grant of a 100 percent rating for PTSD have been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the August 2002 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
August 2002 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the August 2002 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The Board is mindful that the VCAA letter did not satisfy the 
VCAA requirement advising the appellant of the information 
and evidence needed to substantiate a claim for an earlier 
effective date.  Nevertheless, the Board finds this to be a 
harmless error as notice of earlier effective date 
regulations were provided in the February 2003 statement of 
the case.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the August 2002 VCAA letter and statement of the case, 
the RO informed the appellant of the applicable laws and 
regulations regarding the claim, the evidence needed to 
substantiate such claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also finds that all necessary 
development has been accomplished.  The appellant has also 
been afforded the benefit of VA examinations during the 
appeal period.  Neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
In the present appeal, the August 2002 VCAA letter did not 
provide the veteran with notice of the type of type of 
information and evidence needed to establish a disability 
rating and an earlier effective date.  Nevertheless, the 
Board finds that the veteran was not prejudiced by this as 
the February 2003 statement of the case advised him of the 
criteria for establishing higher disability ratings and an 
earlier effective date.  

No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2)

The Court has indicated that it is axiomatic that the fact 
that must be found in order for entitlement to an increase in 
disability compensation to arise, in other words, that the 
service-connected disability must have increased in severity 
to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In this case a May 2002 rating decision raised the veteran's 
evaluation for PTSD to 100 percent effective April 4, 2002.  
In his July 2002 notice of disagreement the veteran argued 
that the effective date of his 100 percent disability rating 
should be April 1993, the date he filed his initial service 
connection claim.  Subsequently the veteran and his 
representative have argued that the veteran should be 
entitled to an earlier effective date of August 18, 2000 for 
the 100 percent rating; however, given that a November 2000 
rating decision granted the veteran a temporary 100 percent 
rating for his PTSD from August 18, 2000 to December 1, 2000 
due to his hospitalization, it was requested that the veteran 
be granted an earlier effective date of December 1, 2000 for 
his 100 percent rating for PTSD.  

The veteran's appeal arises from the original assignment of a 
disability evaluation following his award of service 
connection for PTSD and thus the veteran's increased rating 
claim is tied to his initial service connection claim dated 
on April 24, 1993 and received on April 30, 1993.  For 
reasons discussed below, it is factually ascertainable that 
the veteran's service-connected PTSD was 100 percent 
disabling effective December 1, 2000; however, it is not 
factually ascertainable that it was 100 percent disabling 
prior to this date.  

During the pendency of this appeal, the regulations governing 
the rating criteria for psychiatric disabilities, including 
PTSD, were revised, effective November 7, 1996.  

Under the "old" regulations, a 100 disability evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community. The psychoneurotic symptoms are 
so incapacitating as to border on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Symptoms 
also include demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (prior 
to November 7, 1996).  

Under the "new" regulations, a 100 percent evaluation is 
indicative of total occupational and social impairment due to 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place or memory loss for family 
names, own occupation or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.

The veteran's 1994 to 1996 VA medical records, to include a 
September 1994 VA examination indicated that the veteran was 
socially and industrially impaired, however they did not 
reflect that he was in virtual isolation in his community nor 
did he demonstrate psychoneurotic symptoms that bordered on 
gross repudiation of reality.  While the September 1994 VA 
examination indicated that the veteran was unemployed, he 
reported that he did not have trouble keeping jobs although 
he had to work on controlling his anger.  His October 1994 
clinical interview and MMPI2 revealed the veteran tended to 
isolate himself from other people unless necessity demanded 
otherwise.  A September 1996 VA medical record showed the 
veteran had problems with employment primarily because of his 
short fuse.  He apparently had a GAF score of 45.  The GAF is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  A GAF score of 45 indicates serious 
impairment in social, occupational or school functioning, 
however it is not indicative of virtual isolation in a 
community and gross repudiation of reality.  

VA medical records from 1998 to 1999 showed that the 
veteran's PTSD increased in severity because of stress and he 
had many continuing and severe PTSD symptoms.  Nevertheless, 
the evidence did not suggest that the veteran would be 
entitled to a 100 percent rating under the old or new 
criteria.  The evidence did not show that he was in virtual 
isolation in his community, that he demonstrated 
psychoneurotic symptoms that bordered on gross repudiation of 
reality, or that he had total occupational and social 
impairment due to gross impairment in thought processes or 
communication.  Although the veteran during the February 1998 
VA examination reported that he continued to have a problem 
with controlling his anger and liked being alone, he reported 
feeling connected to his family and other GIs.  He had a GAF 
score of 60 which is indicative of moderate symptoms with 
continued ability to engage in full time employment and a 
marital relationship.  In 1999 the veteran's GAF score 
fluctuated between 30 and 60.  A GAF score between 21 and 30 
suggests behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A November 1999 report indicated that in July 
1999 the veteran was admitted to a hospital with a diagnosis 
of PTSD, major depression with suicidal and homicidal 
ideation.  His GAF score on admission was 30.  Mental status 
on admission found that his speech was normal, he was 
oriented, memory was intact, and judgment was poor.  His 
thought was not logical and he had hallucinations of Vietnam.  
His discharge diagnosis showed PTSD, major depression 
disorder with homicidal ideation with psychoses.  The GAF 
score was 55 which reflects moderate difficulty in social, 
occupational, or school functioning.

The veteran is entitled to a 100 percent rating for PTSD 
effective December 1, 2000 under the old and new criteria.  A 
November 2000 VA discharge summary revealed, as discussed 
earlier, that the veteran again was hospitalized for his PTSD 
from August 18, 2000 to November 2000.  His mental status 
examination showed that the veteran reported having problems 
with depression, anger, and social isolation.  He had a GAF 
score of 60.  VA medical records from July 2001 asserted that 
the veteran's PTSD was increasing in severity.  He was very 
depressed and at times suicidal.  He was hospitalized in July 
2001.  His admission diagnosis indicated a GAF score of 50, 
reflecting serious symptoms, and his discharge diagnosis 
showed a GAF score of 62 indicating mild symptoms.  

During his April 2002 VA examination the veteran was given a 
MMPI-2 test, which revealed that there was a deterioration in 
his psychological health since an earlier MMPI-2.  It was 
opined that the veteran's profile strongly suggested that he 
had severe PTSD and at time could be psychotic.  The severity 
of his symptoms increased over the last one to two years.  
The examination showed that the veteran did not work in the 
last year, the veteran reported no social relationships or 
friendships, he had suicidal ideations on and off in the last 
year, and had hallucinations.  The veteran's GAF score was 40 
indicating severe to very severe symptomatology for PTSD.  
The examiner concluded that the veteran's inability to 
sustain employment was due to his extreme irritability, fear 
of loss of control, and rage episodes were all considered 
part of his PTSD.  Based on this examination, the May 2002 
rating decision granted the veteran a 100 percent rating for 
PTSD effective April 4, 2002.  

The evidence has manifested that while there were 
fluctuations, the veteran's PTSD significantly began 
increasing in severity over a year prior to December 2000, 
requiring hospitalization, and continued to worsen 
thereafter.  Thus the totality of the evidence suggested that 
it is likely that by December 1, 2000 the veteran's PTSD 
symptoms included total occupational and social impairment 
and gross repudiation of reality.  Therefore, in giving the 
veteran the benefit of the doubt, the Board finds that the 
evidence is in relative equipoise with regard to the claim.  
Hence, an earlier effective date of December 1, 2000 is 
warranted for the award of the veteran's 100 percent 
evaluation of PTSD.  


ORDER

An effective date of December 1, 2000 (but not earlier) for 
the award of a 100 percent evaluation for PTSD is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


